Case 17-01078 Doc 23 Filed 02/14/19 Entered 02/14/19 08:07:06 Main Document Page 1 of 5



                                 UNITED STATES BANKRUPTCY COURT
                                  EASTERN DISTRICT OF LOUISIANA

   IN RE:                                                                        CASE NO. 17-11765

   JODY ALLEN DIAZ AND                                                           SECTION “B”
   REBECCA JOSEPHINE RUTHERFORD

         DEBTORS                                               CHAPTER 7
   ******************************************************************************
   BARBARA RIVERA-FULTON, CHAPTER 7 TRUSTEE

             PLAINTIFF

   VERSUS                                                                        ADV.P. NO. 17-1078

   JEFFERSON FINANCIAL FEDERAL CREDIT UNION

             DEFENDANT

                                      MEMORANDUM OPINION

             This matter came before the court on the complaint filed by Barbara Rivera-Fulton,

   Chapter 7 Trustee (“Trustee”) against Jefferson Financial Federal Credit Union (“Credit Union”)

   seeking to avoid the transfer of funds from the debtor to the Credit Union made within 90 days of

   the date the debtors filed their petition for relief under Chapter 7 of the United States Bankruptcy

   Code.1 The parties agreed there were no factual issues for trial and submitted the matter for a

   determination of the legal issues on the briefs without oral argument. For the reasons set forth

   below, the court finds that the Trustee is entitled to avoid the transfer and recover the transferred

   funds from the Credit Union.

             The Credit Union obtained a judgment against debtor Jody Diaz on July 24, 2015, and

   began to garnish his wages in April 2017. Diaz filed his Chapter 7 petition on July 7, 2017. The

   Trustee first filed a motion for turnover of the garnished funds, and then filed this adversary



   1
       11 U.S.C. § 101 et seq.

                                                     1
Case 17-01078 Doc 23 Filed 02/14/19 Entered 02/14/19 08:07:06 Main Document Page 2 of 5



   proceeding. The Credit Union has already paid the majority of the funds to the Trustee, but it

   argues that it should not have to pay the Trustee the funds that it paid to its attorney as attorney’s

   fees. Additionally, the Credit Union argues that of the money it has already paid to the Trustee,

   one payment of $147.16 is outside of the 90 day preference period and the Trustee should return

   this amount to the Credit Union.

        The court also notes that in its first brief, the Credit Union states that its attorney received

   $3,182.74 from the Sheriff of Jefferson Parish. Of this amount, the attorney forwarded

   $2,121.81 to the Credit Union and kept $1,060.93 as an attorney’s fee. In its second brief, the

   Credit Union states that the attorney received a total of $2,741.60 from the sheriff and then sent

   $1,827.72 to the Credit Union. The difference is not explained, but regardless of the amount the

   Credit Union and the attorney actually received, the analysis of the legal issue does not change.2

        A. Was the first payment received by the Credit Union outside the preference period?

             In her initial brief, the Trustee does not address the Credit Union’s argument that the first

   payment received by the Credit Union falls outside the preference period. When asked for

   additional briefing on the matter, the Trustee agreed to accept the Credit Union’s position that

   this first payment should fall outside the preference period. Accordingly, there is no longer

   disagreement as to this point, and the court holds that the payment garnished on April 10, 2017

   falls outside the preference period, and the Trustee should return those funds to the Credit Union.

        B. Section 550 of the Bankruptcy Code.

        The remaining issue here is whether the Trustee can recover the attorney’s fee from the

   Credit Union under 11 U.S.C. §§ 547 and 550. Section 547 of the Bankruptcy Code allows the

   trustee to avoid any transfer of an interest of the debtor in property made on or within 90 days



   2
       Armed with the court’s decision, the parties should be able to sort out the actual amounts for themselves.

                                                              2
Case 17-01078 Doc 23 Filed 02/14/19 Entered 02/14/19 08:07:06 Main Document Page 3 of 5



   before the date of the filing of the bankruptcy petition, to or for the benefit of a creditor, for or on

   account of an antecedent debt owed by the debtor before such transfer was made, if the transfer

   was made while the debtor was insolvent. The parties do not argue over whether the transfers in

   question here are preferences under § 547; they agree that they are.

        Section 550 addresses the liability of the transferee of an avoided transfer. It states:

             (a) Except as otherwise provided in this section, to the extent that a transfer is
                 avoided under section [547] of this title, the trustee may recover, for the
                 benefit of the estate, the property transferred, or, if the court so orders, the
                 value of such property, from—
               (1) the initial transferee of such transfer or the entity for whose benefit such
                   transfer was made; or
               (2) any immediate or mediate transferee of such initial transferee.

             (b) The trustee may not recover under section (a)(2) of this section from—
               (1) a transferee that takes for value, including satisfaction or securing of a
                   present or antecedent debt, in good faith, and without knowledge of the
                   voidability of the transfer avoided; or
               (2) any immediate or mediate good faith transferee of such transferee.

   And so, the court must determine whether the funds the Trustee seeks to recover falls within the

   ambit of § 550. Both parties agree that the initial transferee was the Credit Union, and that the

   attorney is the immediate or mediate transferee of the funds.3 The basic disagreement seems to

   boil down to the following: may the Trustee seek recovery of the funds from the Credit Union

   even though the Credit Union is not in possession of the funds? Or must the Trustee seek

   recovery of the funds from the attorney, as the immediate or mediate transferee? If the Trustee

   sought to recover the funds from the attorney, then the attorney, as an immediate or mediate

   transferee, would be allowed to assert the defenses allowed under § 550(b). The Trustee then,

   seeks to recover directly from the Credit Union rather than deal with the defenses of the attorney.




   3
       Credit Union’s brief (P-11) at p. 13; Trustee’s brief (P-13) at p. 2.

                                                                3
Case 17-01078 Doc 23 Filed 02/14/19 Entered 02/14/19 08:07:06 Main Document Page 4 of 5



          The specific details of the transaction are as follows: the attorney obtained a judgment

   against Diaz on behalf of the Credit Union, then initiated a wage garnishment proceeding, and

   Diaz’s wages were garnished for several months. Diaz’s employer sent the garnished funds to

   the Sheriff of Jefferson Parish, Louisiana, who deducted a 6% fee and then sent the remaining

   garnished funds directly to the attorney by check made payable to the attorney. Pursuant to a

   long-standing agreement with his client, the attorney then forwarded two-thirds of those funds to

   the Credit Union and retained one-third of the funds as his contingent attorney’s fee. The funds

   were initially deposited in the attorney’s trust account, and then once a month, two-thirds of all

   funds collected were forwarded to the Credit Union, and the other one-third were transferred to

   the attorney’s operating account.

          Section 550(a) states that the trustee has the choice of recovery from one of three parties,

   1) the initial transferee; 2) the party for whose benefit the initial transfer was made; and/or 3) any

   subsequent transferee. In re International Administrative Services, Inc., 408 F.3d 689, 703 (11th

   Cir. 2005). As already stated, although the funds were first paid to the sheriff and then the law

   firm, the parties agree that the Credit Union was the initial transferee. Matter of Coutee, 984

   F.2d 138 (5th Cir. 1993). Because the Credit Union was the initial transferee, it is a party from

   which the Trustee may seek recovery.

          The court is sympathetic to the argument of the Credit Union in this case - because the

   Credit Union does not hold the funds (and in fact, never had the funds), why should the Trustee

   be allowed to recover from the Credit Union rather than seeking to recover from the party who

   does have the funds? But the Credit Union cited no authority on this point, and although the

   court conducted some limited independent research, it could find no cases requiring the Trustee




                                                     4
Case 17-01078 Doc 23 Filed 02/14/19 Entered 02/14/19 08:07:06 Main Document Page 5 of 5



   to limit her demand to the party in possession of the funds or property of the estate to be

   recovered.

      C. Conclusion

      Based on the foregoing, the court concludes that the Trustee is entitled to recover the

   attorney’s fees from the Credit Union. A separate order will be entered in accordance with this

   memorandum opinion.

                  New Orleans, Louisiana, February 13, 2019.


                                                         ______________________________
                                                         Jerry A. Brown
                                                         U.S. Bankruptcy Judge




                                                    5
